DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 14 June 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (CN 109767714 A)*.
*For translation purposes the examiner will refer to the US equivalent document US 2021/0210964

Regarding claim 1, Cao et al. disclose a texture detection circuit, comprising a first photosensitive element and a switching sub-circuit, wherein
a first electrode of the first photosensitive element is connected with a signal readout line (Figures 4A-4B show first electrode at N2 is connected to a readout line going towards the detection circuit [through the first control circuit and output circuit.), and a second electrode of the first photosensitive element is connected with the switching sub-circuit (Figures 4A-4B show second electrode at N1 is connected to the second control circuit and third control circuit [switching sub-circuit].);
the switching sub-circuit is also connected with a reverse power end and a charging sub-circuit (Figure 4B shows that the second control circuit and third control circuit [switching sub-circuit] is connected with C1 which is a reverse power end, see paragraph [0064], and the charging circuit [charging sub-circuit].), and the switching sub-circuit is configured to switch a connection state of the second electrode of the first photosensitive element between a first connection state and a second connection state 

Regarding claim 2, Cao et al. disclose the texture detection circuit according to claim 1, wherein the switching sub-circuit comprises a second transistor (Figure 4B, transistor T2) and a third transistor (Figure 4B, transistor T3);
a gate of the second transistor is connected with a second control signal terminal, a first electrode of the second transistor is connected with the reverse power end, and a second electrode of the second transistor is connected with the second electrode of the first photosensitive element (Figure 4B shows the gate G2 of T2 is connected with a second control terminal [See also Figure 6C], the first electrode of T2 is connected to C1 and shows that the second electrode of T2 is connected to the second electrode of the first photosensitive element through the first terminal of T2.);


Regarding claim 3, Cao et al. disclose the texture detection circuit according to claim 1, further comprising a first on-off sub-circuit (Figure 4B, T1), wherein the first on-off sub-circuit is connected in series between the first electrode of the first photosensitive element and the signal readout line (Figure 4B shows T1 is in series between the first electrode of the first photosensitive element and the signal readout line.).

Regarding claim 4, Cao et al. disclose the texture detection circuit according to claim 3, wherein the first on-off sub-circuit comprises a first transistor (Figure 4B, T1);
a gate of the first transistor is connected with a first control signal terminal, a first electrode of the first transistor is connected with the first electrode of the first photosensitive element, and a second electrode of the first transistor is connected with the signal readout line (Figure 4B shows the gate G1 of T1 is connected with a first control terminal [See also Figure 6C], the first electrode of T1 is connected to the first 

Regarding claim 5, Cao et al. disclose a charging circuit (Figures 4A-4B), comprising a charging sub-circuit (Figure 4B, charging circuit.) and the texture detection circuit according to claim 1 (See the rejection of claim 1), wherein the second electrode of the first photosensitive element in the texture detection circuit is connected with the charging sub-circuit (Figure 4B shows that the second electrode of the first photosensitive element is connected with the charging circuit [charging sub-circuit].);
the texture detection circuit is configured to provide an electrical signal to the charging sub-circuit, wherein the electrical signal is acquired after the first photosensitive element converts a detected optical signal (Paragraphs [0073] and [0088]); and
the charging sub-circuit is configured to store the electrical signal in form of electric energy (Paragraph [0088]).

Regarding claim 7, Cao et al. disclose the charging circuit according to claim 5, further comprising a second on-off sub-circuit (Figure 4B, T1) and a first capacitor (Figure 4B, C1), wherein the second on-off sub-circuit is connected in series between the first electrode of the first photosensitive element and the charging sub-circuit (Figure 4B shows T1 in series between the first photosensitive element and the charging sub-circuit.); one terminal of the first capacitor is connected in series between the first electrode of the first photosensitive element and the second on-off sub-circuit 

Regarding claim 8, Cao et al. disclose the charging circuit according to claim 7, wherein the second on-off sub-circuit comprises a fourth transistor (Figure 4B, T1);
a gate of the fourth transistor is connected with a fourth control signal terminal, a first electrode of the fourth transistor is connected with the first electrode of the first photosensitive element, and a second electrode of the fourth transistor is connected with the charging sub-circuit (Figure 4B shows the gate G1 of T1 is connected with a fourth control terminal [See also Figure 6C], the first electrode of T1 is connected to the first electrode of the first photosensitive element, and a second electrode of T1 is connected with the charging sub-circuit through the output circuit.).

Regarding claim 9, Cao et al. disclose the charging circuit according to claim 7, further comprising a third on-off sub-circuit (Figure 9B, T5), wherein the third on-off sub-circuit is connected in series between the first electrode of the first photosensitive 

Regarding claim 10, Cao et al. disclose the charging circuit according to claim 9,
wherein the third on-off sub-circuit comprises a fifth transistor (Figure 9B, T5);
a gate of the fifth transistor is connected with a fifth control signal terminal, a first electrode of the fifth transistor is connected with the first electrode of the first photosensitive element, and a second electrode of the fifth transistor is connected with one terminal of the first transistor (Figure 9B shows the gate of T5 is connected with a fifth control signal terminal, the first electrode of T5 is connected to the first electrode of the first photosensitive element and the second electrode of T5 is connected with one terminal of T1 through the first electrode of T5.).

Regarding claim 13, Cao et al. disclose the charging circuit according to claim 5, wherein the charging sub-circuit comprises a battery (Figure 1, battery).

Regarding claim 14, this claim is rejected under the same rationale as claim 1.

Regarding claim 15, Cao et al. disclose the method for driving the texture detection circuit according to claim 14, wherein the texture detection circuit further comprises a first on-off sub-circuit (Figure 4B, T1), and the method driving the texture detection circuit further comprises:

at the charging stage, controlling the first on-off sub-circuit to disconnect the first electrode of the first photosensitive element from the signal readout line (Paragraph [0073] and Figure 6A and paragraph [0086]).

Regarding claim 16, this claim is rejected under the same rationale as claim 5. 

Regarding claim 18, Cao et al. disclose a touch display panel, comprising a charging circuit and a plurality of pixel units arranged in an array, wherein the charging circuit is the charging circuit according to claim 5 (Figures 4B and 11-13); wherein the charging circuit comprises a texture detection circuit (Figure 11, photosensitive circuit), and the texture detection circuit is disposed in a part of the pixel units or texture detection circuits are disposed in all of the pixel units (Figure 13 and paragraphs [0112]).

Allowable Subject Matter

Claims 6, 11-12, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 6 is that the claim recites “a plurality of texture detection circuits connected in series…the switching sub-circuit in a first texture detection circuit is connected with the charging sub-circuit, and other switching sub-circuits are connected with the charging sub-circuit through the texture detection circuits connected in series between the other switching sub-circuits and the charging sub-circuit; wherein the first texture detection circuit is any texture detection circuit located at both ends of the plurality of texture detection circuits connected in series, other switching sub-circuits are switching sub-circuits in other texture detection circuits, and the other texture detection circuits are texture detection circuits in the plurality of texture detection circuits connected in series other than the first texture detection circuit” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for indicating allowable subject matter in claim 11 is that the claim recites “wherein the sensing sub-circuit is configured to sense a light intensity of ambient light in an environment where the charging circuit is located and output a light intensity sensing signal to a controller based on the light intensity, so that the controller controls, based on the light intensity sensing signal, time periods when one or more of the third on-off sub-circuit and the second on-off sub-circuit are in the on state” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

The primary reasons for indicating allowable subject matter in claim 17 is that the claim recites “the third on-off sub-circuit and the second on-off sub-circuit are sequentially connected in series between a first electrode of the first photosensitive element and the charging sub-circuit…at the first charging sub-stage, the third on-off sub-circuit is controlled to connect the first electrode of the first photosensitive element with one terminal of the first capacitor, so that the first photosensitive element charges the first capacitor; at the second charging sub-stage, the second on-off sub-circuit is controlled to connect one terminal of the first capacitor with the charging sub- circuit, so that the first capacitor discharges to the charging sub-circuit; wherein a time period when the third on-off sub-circuit is in an on state and a time period when the second on-off sub-circuit is in an on state are non-overlapping” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for indicating allowable subject matter in claim 19 is that the claim recites “wherein the texture detection circuit is disposed in each pixel unit, and the texture detection Circuits in the plurality of pixel units are connected in series” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 20 is objected to for the same reasons as claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
3 January 2022